DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20100019279) in view of Admitted Prior Art (APA) and Osada (20040155281) and Liao (20160372557).
a.	As to claims 1, 3 and 4, 9, 10, 13, and 18,  Chen teaches a substrate (327); a first layer comprising a first III-V semiconductor material formed over the substrate (325); a first transistor formed over the first layer (normal-off HEMT 303), wherein the first transistor comprises a first gate structure comprising a first material (317), a first source region and a first drain region (315 319); and a second transistor formed over the first layer (301), wherein the second transistor comprises a second gate structure comprising a second material (335), a second source region and a second drain region (339 and 335). Further figure 15 teaches multiple hemt devices on a same substrate. Chen teaches an figure 15 a Peripheral enhancement mode device and a 
 
Chen does not explicitly teach different material for the gates in this embodiment.
Applicant admitted prior art teaches multiple enhancement mode transistors on the same substrate and acknowledge having them at the same threshold leads to problems and thus the same threshold is undesirable.
Osada paragraph 82 specifically teaches peripheral device should have a low threshold voltage while power device should have a higher threshold voltage.
However paragraphs 97-102 make it clear one can form multiple device enhancement mode/normally off include devices with gates having different work function metals (paragraph 101). Further there is explicit discussion of making integrated HEMT circuits.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide to provide two enhancement mode HEMTS (like figure 15) with two different work function gates material to optimize the HEMTs including threshold voltage HEMT integrated circuits.
By definition one has to be lower than the other if they are different.
b.	As to claim 2 19, Chen teaches the first transistor and the second transistor are high electron mobility transistors. As to the recitation of to be used in a same multi-stage driver circuit this is an intended use and since the device could be used in such a manner it meet the claim limitation.

Therefore it would have been obvious to  one of ordinary skill in the art at the time of filing to provide the first gate as W and the second gate as Ni.
One would have been so motivated to use conventional material used in HEMT fabrication while optimizing the work functions for the desired results.
d.	As to claims 6 7 and 20, Chen teaches further comprising a second layer comprising a second III-V semiconductor material disposed on the first layer (AlGaN on the GaN), wherein: the second III-V semiconductor material is different from the first III-V semiconductor material: the first.gate structure is forned over the second III-V semiconductor material and between the first source region and the first drain region; and the second gate structure is formed over the second III-V semiconductor material and between the second source region and the second drain region (see e.g. figure 3).
e. As to claims 11 and 12, is applicant claim a use or the device apply active voltages is an active step. Applicant is allowed one statutory class per claim. The office is treating this as intended use. Further ground is relative. One can arbitrary define ground as the lowest voltage and then the higher voltage is positive by definition.
As to claim 14, the claim does not recite the pin is part of the structure thus it does not further limit. Any output could be consider a pin and it does not have to be directly connected. Since Chen teach IC circuit it will have an output and that output can be consider a pin.
st vs the second is none limiting claim 15 the first could be the normally off in claim 15, and without a loss of generalization since 16 does not depend from 15, the normally off could be the second in claim 16. Thus since LV is arbitrary and normally off (enhancement) Chen teaches claims 15 and 16.
g.	AS to claim 17, Chen teaches for a rectifier Chen teaches wherein the first gate is physically coupled to the second source.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Greco (Review of technology for normally-off HEMT with p-GaN gate,” 
Greco teach providing a p-layer between the DEG layers to optimize the depletion, for the transistor.
Therefore it would have been obvious to one of ordinary skill in the art at the time filing to provide p-layer GaN between the gate and the AlGaN, to optimize the depleteion.
Since this is the same structure defined as a polarization layer it meet the claim limitation.
Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. Applicant supplies no remarks in response to the advisory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896